Citation Nr: 1101445	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied service connection for the above-referenced claim.  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing, which was held 
at the RO.  A transcript of that hearing has been associated with 
the claims file.  

In January 2010, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a June 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran's currently diagnosed diabetes mellitus is etiologically 
related to his military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 
II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA. Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in September 2005, the Veteran was notified of 
the information and evidence necessary to substantiate his claim.  
VA told the Veteran what information he needed to provide, and 
what information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has satisfied 
the requirements of the VCAA.  

Adequate notice has been provided to the veteran prior to the 
transfer and certification of his case to the Board, and thus, 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) have been met.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding. 

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim. 
 
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.§ 3.159(b). 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided a VA 
medical examination in April 2010.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
diabetes mellitus, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.


After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Merits of the Claim

Here, the Veteran has claimed that his currently diagnosed 
diabetes mellitus is related to his military service.  
Specifically, he asserted that he experienced early symptoms of 
his disorder, such as frequent urination, sweating, headaches, 
and hematuria, while on active duty service.  It is his 
contention that these in-service symptoms are related to his 
currently diagnosed disorder.

The Veteran's service treatment records are of record and are 
negative for a diagnosis of diabetes mellitus.  Urinalysis 
testing performed in September 1995, May 1998, July 1998, and 
August 1998 were negative for any detection of glucose.  These 
records reflect that the Veteran reported experiencing hematuria 
and urinary frequency after suffering a fall in February 1996, 
which resulted in an injury to his low back.  In his December 
1998 separation report of medical history, the Veteran reported 
having occasional headaches, urinary frequency, and hematuria.  
The Veteran's December 1998 separation report of medical 
examination is negative for any indication of diabetes and shows 
that the urinalysis was negative.  An associated December 1998 
separation physical report indicates that the Veteran had 
undergone diagnostic testing with no radiological source 
identified for his chronic hematuria.  

Associated with the claims file are the Veteran's private medical 
records, dated following his separation from active duty service.  
In a medical history from completed in December 2002, the Veteran 
denied having diabetes.  A December 2002 urinalysis report shows 
that the diagnostic testing was negative for the presence of 
glucose.

The Veteran's VA treatment records have been associated with the 
claims file and reflect a diagnosis of diabetes mellitus sometime 
around September 2004.  Subsequent treatment records show 
treatment for his diabetes mellitus.  A September 2005 treatment 
record includes his report of having a history of hematuria in 
1996 and having undergone a cystoscopy in 1998 or 1999, with no 
etiology determined.  These records are negative for an opinion 
as to the etiology of the Veteran's diabetes mellitus.

In support of his claim, the Veteran submitted an October 2009 
medical statement from a private physician, S.V.K., M.D.  The 
physician commented that the Veteran was diagnosed with diabetes 
in 2002 and that he was in a pre-diabetic state for three to four 
years prior.  No medical treatment records, diagnostic test 
results, or additional discussion was provided with respect to 
Dr. S.V.K.'s statement.

The Veteran also submitted an October 2009 letter from his 
treating private physician, I.S., M.D.  The physician indicated 
that he had treated the Veteran since 2007 and that the Veteran 
was diagnosed with diabetes mellitus in 2001.  He stated that 
patients that have type II diabetes frequently have symptoms of 
diabetes for a long time before they are officially diagnosed.  
He opined that the Veteran had symptoms of diabetes long before 
he was officially diagnosed, given the diagnosis.  

 In April 2010, the Veteran underwent a VA diabetes mellitus 
examination, at which time the claims file was reviewed.  The 
Veteran reported that he was first diagnosed with diabetes 
mellitus in August 2004.  The examiner noted that the Veteran was 
evaluated in-service for hematuria and urinary frequency after a 
fall, with injury to his low back.  She noted that the Veteran 
was evaluated in-service for hematuria in 1998, but that the test 
for glucose in the urine was negative.  The Veteran underwent a 
physical examination and the examiner reviewed the results of the 
Veteran's November 2009 urinalysis and blood testing at a VA 
facility.  Following the physical examination, claims file 
review, and review of the Veteran' medical records, the 
impression was diabetes mellitus, type II.  The examiner opined 
that the Veteran's diabetes mellitus was less likely as not 
related to his military service.  As the rationale for her 
opinion, the examiner stated that the Veteran's service treatment 
records were negative as to diabetes mellitus or treatment for 
the disorder.  She stated that his untreated glucose levels were 
normal for many years after his military service.  The examiner 
acknowledged that the claims file included unsubstantiated 
medical letters presuming, without documentation, that he had 
diabetes for years before his diagnosis.  She noted, however, 
that documentation from his VA treatment showed that his glucose 
levels were normal before the onset of his diabetes.  

The Veteran reiterated his assertion that his diabetes mellitus 
is related to his military service during the October 2009 Travel 
Board hearing.  He reported that he experiencing excessive 
sweating, headaches, dizziness, urinary frequency, and hematuria 
during his military service.  He testified that he was later 
diagnosed with diabetes in August 2004.  

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for diabetes mellitus.  
The Board recognizes that the Veteran was evaluated during his 
military service following reports of urinary frequency and 
hematuria, which he claimed were are signs and symptoms of 
diabetes, and that he was diagnosed with diabetes mellitus 
following his separation.  However, the preponderance of the 
medical evidence, as discussed below, does not indicate that the 
Veteran's current diabetes mellitus is related to an in-service 
occurrence or that the disorder are otherwise related to his 
military service.  Therefore, the Board concludes that service 
connection is not warranted.  

In this regard, the Board finds the Veteran's service treatment 
records to be highly probative as to whether the claimed diabetes 
mellitus disorder is related to the Veteran's military service.  
Specifically, the Board finds that the December 1998 separation 
report of medical examination, which was completed approximately 
three months prior to separation, is highly probative as to the 
Veteran's condition at the time nearest his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as opposed to 
his current assertion which is proffered in an attempt to secure 
VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of reasons 
for the Board's decision).  The December 1998 separation report 
of medical examination is entirely negative for any diagnostic 
evidence of a diabetes mellitus disorder.  Indeed, the December 
1998 separation report of medical examination shows that the 
clinical testing was negative for any abnormalities of the 
Veteran's blood sugar at the time directly preceding his 
separation.  This finding is further support by the preceding 
service treatment records which were also negative for diagnostic 
evidence of diabetes.  

The Board acknowledges that the service treatment records include 
the Veteran's reports of experiencing urinary frequency, 
hematuria, and headaches.  However, the service treatment record 
show that the Veteran reported his genitourinary symptoms began 
only after his February 1996 in-service fall.  With regards to 
the Veteran's report of headaches, the service treatment records 
are negative for any objective evidence relating this symptom to 
a possible diabetes mellitus disorder.  Overall, the Veteran's 
service treatment records are entirely negative for any objective 
evidence of an in-service diabetes mellitus disorder and weigh 
heavily against the claim.  

Although the Veteran has asserted that his demonstrated early 
symptoms of diabetes mellitus during his period of active 
service, as noted above, there is no indication of that he was 
definitively diagnosed with the claimed disorder until August 
2004, more than five years following his separation from service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, his claim has not 
been established based on the legal presumption given for 
diseases that manifest within one year from the date of 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  

In reaching the foregoing conclusion, the Board acknowledges Dr. 
S.V.K.'s October 2009 statement essentially that the Veteran was 
pre-diabetic since approximately 1998 or 1999, and Dr. I.S.'s 
October 2009 statement that the Veteran had symptoms of diabetes 
long before he was diagnosed with the disorder in 2001.  Although 
the physicians' conclusions are seemingly favorable to the 
Veteran, the Board must conclude that they lack probative value 
and do not provide basis to warrant service connection.  While 
the conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. 
App. 66 (1991), the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this regard, the Board initially notes that both Dr. S.V.K. 
and Dr. I.S.'s statements as to the date of the Veteran's 
diabetes mellitus diagnosis are inconsistent with other evidence 
of record, to include the Veteran's own statements.  Dr. S.V.K. 
reported that the Veteran was diagnosed with the disorder in 
2002, whereas Dr. I.S. reported the date of this diagnosis as 
sometime in 2001.  However, the Veteran testified during the 
Travel Board hearing and his VA medical treatment records reflect 
that he was not diagnosed with diabetes mellitus until 2004.  

Moreover, neither Dr. S.V.K. nor Dr. I.S. provided a detailed 
rationale as to the basis of their statements that the Veteran 
had diabetic symptoms years prior to his actual diagnosis.  These 
private physicians did not provide any medical treatment records 
or diagnostic testing to support their medical statements or give 
any indication whatsoever has to how they reached their 
conclusions.  Additionally, there is no indication as to whether 
the physicians reviewed any medical records in formulating their 
statements.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.").  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Additionally, neither physician actually 
provided a definitive opinion relating the Veteran's diabetes 
mellitus diagnosis to his military service.  Given these facts, 
the Board finds Dr. S.V.K.'s and Dr. I.S.'s statements lack 
probative value.  

In contrast, the Board finds highly probative the April  2010 VA 
examiner's opinion.  Based on a thorough review of the claims 
file, to include the aforementioned private medical statements, 
and clinical evaluation, the VA examiner opined that it is less 
likely as not that the Veteran's current diabetes mellitus was 
related to his military service.   The VA examiner's opinion is 
considered highly probative as it is definitive, based upon a 
complete review of the Veteran's entire claims file and clinical 
examination of the Veteran, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant probative 
weight.  Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reason or bases.  It is the responsibility of the BVA, . . . 
to assess the credibility and weight to be given to evidence. "  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the 
Board finds the October 2009 private physicians' statements to of 
a lesser probative value, as compared to the April 2010 VA 
examiner's opinion.  

The Board recognizes the Veteran's contentions that he has had 
continuous symptoms that he associated with his diabetes mellitus 
since active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
symptoms, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent and definitive medical evidence of 
diabetes mellitus) and post-service treatment records (showing no 
objective findings or diagnoses associated with the asserted 
disabilities for over five years following separation, and no 
probative medical evidence linking the diabetes mellitus 
diagnosis to the Veteran's service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has diabetes mellitus that is 
related to active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has diabetes mellitus as a result of 
his military service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or  remote possibility.  38 C.F.R. § 3.102 (2009); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In reaching this conclusion regarding the Veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As 
there is simply no basis upon which to grant the Veteran's claim, 
the appeal is denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


